Case: 1:19-cv-02522 Document #: 1 Filed: 04/15/19 Page 1 of 4 Page|D #:1

30898
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
DONTA OWENS, )
)
Plaintiff, )
v. ) Case No. l9-cv-2522
)
TARIS REMON DOWDELL, and ) (Cook County. Illinois
MARTEN TRANSPORT SERVICES, LTD., ) No. 2019 L 002778)
) JURY DEMAND
Defendants. )

DEFENDANTS MARTEN TRANSPORT, LTD. AND
TARIS REMON DOWDELL’S NOTICE OF REMOVAL PURSUANT TO
28 U.S.C. 88 1332, 1441, AND 1446

Defendants, TARIS REMON DOWDELL (“Dowdell”) and MARTEN TRANSPORT,
LTD., erroneously sued as MARTEN TRANSPORT SERVICES, LTD., (“Marten”), by their
attorneys, THE HUNT LAW GROUP, LLC., hereby give notice that this action has been removed
from the Circuit Court of Cook County, in the State of Illinois, to the United States District Court
for the Northern District of Illinois, Eastern Division, pursuant to 28 U.S.C. §§ 1332, 1441, and
1446, and respectfully state as follows:

l. On l\/larch 13, 2019, the plaintiff, DONTA OWENS (“Owens”) filed a civil
complaint captioned Donta Owens v. Maiten Transport Services, LTD. et al., Case No. 2019 L
002778, in the Circuit Court of Cook County, Illinois. The complaint alleges that, as a result of a
motor vehicle accident occurred on October l4, 2017, the plaintiff “sustained physical injuries to
various portions of her body; expended medical care and treatment; resulted in experiencing pain
and suffered and Will suffer mental anguish; resulted in both temporarily and permanently disabled

and disfigured; resulted in property damage to her vehicle; and resulted in pecuniary damages.”

(See Complaint at LaW, attached hereto as Exhibit A.)

Case: 1:19-cv-02522 Document #: 1 Filed: 04/15/19 Page 2 of 4 Page|D #:2

30898

2. On March 21 , 2019, Marten Transport, Ltd. was served with the Complaint at Law.

3. As of the date of this filing, Ramon Taris Dowdell had not been served As such,
Dowdell’s consent for removal is not required §§ Davis v. Averitt Express, Inc., 2006 WL
3883322, at *2 (N.D. lll. Dec. 28, 2006).

4. The Hunt Law Group, LLC, has been retained by Marten Transport, Ltd. to defend
each of the named defendants in this matter - Marten Transport, Ltd. and Taris Remon Dowdell.
Thus, through their attorneys, every defendant who has been properly served consents to removal.

5. Upon information and belief, the plaintiff, Owens, is now and was at the time of
the occurrence and the commencement of this lawsuit a citizen of the State of lllinois. Upon
information and belief, Owens resides at 3014 Bernice Ave, Apt #28, Lansing, Illinois 60430.

6. The defendant, Marten Transport, Ltd., is a citizen of the State of Delaware and
Wisconsin. Marten is now and was at the time of the occurrence and the commencement of this
lawsuit incorporated in Delaware, with its principal place of business at 129 Marten St, Mondovi,
Wisconsin 54755. (See Marten Transport, Ltd.’s Wisconsin Department of Financial Institutions
printout, attached hereto as Exhibit B.)

7. Upon information and belief, the defendant, Dowdell, is an individual and citizen
of the State of Florida. Upon information and belief, he resides at 5620 Collins Road Apt 906,
Jacksonville, FL 32244.

8. Accordingly, neither of the defendant is a citizen of the State of Illinois and nor has
a place of business in lllinois. Therefore, there is a complete diversity between the parties pursuant

m 28 U.S.C. § 1332(3)(1)311<1§1441(1>).

Case: 1:19-cv-02522 Document #: 1 Filed: 04/15/19 Page 3 of 4 Page|D #:3
30898

9. The named defendant, Marten Transport, Ltd., does not have any parent
corporations No company owns more than ten percent (10%) of Marten Transport, Ltd.’s stock.
(See Marten Transport, Ltd.’s Corporate Disclosure Statement, attached hereto as Exhibit C.)

10. The plaintiffs complaint included a prayer for a sum in relief excess of 850,000
plus costs to plaintiff with the allegations that plaintiff suffers permanent disfigurement and present
and future mental anguish During pre-suit settlement, plaintiffs attorney made a settlement
demand of $250,000 based on the claimed injury to the cervical and lumbar spine and medical bills
amounting to approximately $50,200 and lost wages in the amount of $12,300. The plaintiffs
attorney further stated in the complaint that the plaintiff‘s alleged injury includes future pain, future
mental anguish, and permanent disfigurement of her cervical and lumbar spine.

11. Accordingly, given the representation by plaintiffs attorney -- as set forth in
Paragraph 10 above -- the defendants state that it is their good-faith belief that the amount-in-
controversy exceeds $75,000, exclusive of interest and costs.

12. The Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1332,
and this action may be removed to this Court by the defendants pursuant to 28 U.S.C. §§ 1446(a),
because it is a civil action between citizens of different states, the matter in controversy exceeds
the sum of $75,000 exclusive of interest and costs, and this Court is the District Court of the United
States for the district and division encompassing the place where the action is pending

13. This Notice of Removal is being filed within the thirty-day deadline as prescribed
by 28 U.S.C. §§ 1446(b).

14. Attached to this filing are certified copies of all pleadings and orders that have been

filed in the state court action. (See Exhibit A.)

Case: 1:19-cv-02522 Document #: 1 Filed: 04/15/19 Page 4 of 4 Page|D #:4

30898

15 . Promptly after filing this Notice of Removal, the defendants will file a true and
accurate copy of this Notice of Removal with the clerk of the Circuit Court of Cook County,
lllinois. Written notice of the filing will also be provided to the plaintiffs counsel, as required by
28 U.S.C. §§ 1446(d).

WHEREFORE, the defendants, MARTEN TRANSPORT, LTD. and TARIS REMON
DOWDELL, hereby give notice that this matter captioned Donta Owens v. Marten Transport et
a_l., Case No. 2019 L 002778, which was filed in the Circuit Court of Cook County, Illinois, is
removed to the United State District Court for the Northern District of lllinois.

THE DEFENDANTS DEMAND TRIAL BY JURY

Respectfully submitted,

THE HUNT LAW GROUP, LLC

/s Brian J. Hunt
Brian J. Hunt

Brian J. Hunt (6208397)

THE HUNT LAW GROUP, LLC
Attorneys for Defendants

10 South LaSalle Street, Suite 1450
Chicago, Illinois 60603

312-3 84-2300 (phone)
312-443-9391 (fax)
bhunt@hunt-lawgroup.com

